PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/366,957
Filing Date: 27 Mar 2019
Appellant(s): Sidhu, Gurpreet, Singh



__________________
Thomas Froats, RegNo. 66609
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Appellant presents the following argument(s) (See Appeal Brief, Page 7) [in italics]:
…Rangasamy discloses modifying the cloud exchange to modify assets and values… Rangasamy does not disclose or suggest, let alone anticipate, identifying performance metrics… the cited portion of Rangasamy discloses changing values without any identification of metrics being performed. …
The Examiner respectfully disagrees with the Appellant. 
The Examiner notes wherein the claim limitation regarding ‘performance metrics’ does not include any further limitation regarding the scope and breadth of the term ‘performance metrics’.   
Rangasamy Paragraph 137 disclosed wherein Orchestrator 806 can manage workflows for performing such functions as manage port, manage metro, CSP detail, order management, view virtual circuit, delete virtual circuit, search, support and tickets, monitoring and statistics, analytics and recommendation.
customized analytics and obtaining usage statistics are equivalent to the claimed ‘identifying performance metrics’ because the said Rangasamy usage statistics (specifically, pertaining to virtual circuits)  are pertaining to an API request requiring performance of an API functionality by a cloud services endpoint. (Rangasamy-Paragraph 98, Paragraph 100, orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F) )  The Rangasamy usage statistics are specifically pertaining to virtual circuits/ports that match the API request parameter. (Rangasamy-Paragraph 106, customized analytics on virtual circuit traffic usage across data centers, metros and regions through machine-to-machine interaction)  

The Appellant presents the following argument(s) (See Appeal Brief, Page 7) [in italics]:
… Rangasamy does not disclose, suggest, or anticipate that performance monitoring is autonomously generated as recited in the present claims. Instead, in paragraph [0100], Rangasamy discloses a complicated, six step process for obtaining the cloud service information that requires a developer to invoke the query engine. Conversely, the present claims recite that the performance monitoring is autonomously generated.…
The Examiner respectfully disagrees with the Appellant. 

The Rangasamy orchestrator 806 is an automated function that performs validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F).  The orchestrator performs the analytics and monitoring functions autonomously, (Rangasamy-Paragraph 7, orchestrator may handle API requests generically by following an established set of rules, or workflows, that allow a fully-customizable API contract for each external channel, whether a portal, mobile application, or API )   such that the said orchestrator is able to report back information to the initiator of the request. (Rangasamy-Paragraph 149, Orchestrator 706 consolidates the data received in the responses from each of the workflows, as necessary to fulfill the client request (1510). Orchestration engine 704 then responds to the client request for cloud exchange services (1512). ) 



The Appellant presents the following argument(s) [in italics]:
…there is no additional disclosure or suggestion in Rangasamy as to what the usage statistics may include or what the usage may refer to, let alone that the statistics are captured via performance monitoring that is automatically generated when the API itself is automatically generated, as recited in the present claims. In other words, Rangasamy discloses, at most, that usage statistics of some kind are available to obtain by providers and customers using the API. Rangasamy fails to disclose or suggest automatically generating performance monitoring, which identifies performance metrics of at least one of the two applications or the API itself, as recited in the present claims…
The Examiner respectfully disagrees with the Appellant. 
Rangasamy disclosed (re. Claim 1)  autonomously generating, with the computing system, performance monitoring (Rangasamy-Paragraph 98, Paragraph 100, orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F), Paragraph 124, Microservice 708 may be organized around a business capability (e.g., API dock engine 726, REST interfaces 728, socket connection 730, monitoring 732, and notifications 734)   between the first application and each of the at least one second application via the API, the performance monitoring (Rangasamy-Paragraph 74, Use APIs 304C may be usable to allow providers and customers to dynamically obtain recommendation information as performed by a recommendation engine of cloud exchange 100, obtain customized analytics regarding competitor presence, cloud service presence/availability, and customer presence/availability, obtain usage statistics, and to manage content, for example. Support APIs 304D may be usable by customers or providers to manage accounts, perform automated billing/invoicing, validate credit, and configure profile and configuration information for the entity )
 including identifying performance metrics  (Rangasamy-Paragraph 145, manage cloud exchange interconnection assets such as ports, virtual circuits and virtual circuit bandwidth, profiles, and configuration )  associated with at least one of: the first application, the at least one second application, and the API. (Rangasamy-Paragraph 100, orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F) ) 

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREG C BENGZON/Primary Examiner, Art Unit 2444        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                        

Conferees:

/RANODHI SERRAO/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),